Citation Nr: 0711660	
Decision Date: 04/19/07    Archive Date: 05/01/07

DOCKET NO.  04-43 119	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1. Entitlement to service connection for sexual dysfunction 
manifested by pain, hematuria, and hematospermia, as 
residuals of an in-service injury.

2. Entitlement to an initial rating higher than 10 percent 
for a left buttock scar with perineal pain.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran 

ATTORNEY FOR THE BOARD

A. A. Booher, Counsel
INTRODUCTION

The veteran, who is the appellant, served on active duty from 
March 1974 to October 1976.

This matter is before the Board of Veterans Appeals (Board) 
on appeal of a rating decision, dated in June 2003, of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Ft. Harrison, Montana. 

In June 2005, the veteran appeared at a hearing before a 
Veterans Law Judge, who is now retired.  And in December 
2006, the veteran declined the opportunity to exercise his 
right for another hearing before a Veterans Law Judge, who 
would decide the appeal. 

In November 2005, the veteran's appeal was advanced on the 
Board's docket.

In December 2005 decision, the Board remanded the claims for 
further evidentiary development.  As the requested 
development has been accomplished, no further action is 
necessary to comply with the Board's remand directives.  
Stegall v. West, 11 Vet. App. 268 (1998).

On appeal and after the Board's remand, the RO increased the 
rating for the service-connected left buttock scar with 
perineal pain to 10 percent, effective from September 9, 
2002, the date of receipt of the original claim for service 
connection.  

After the supplemental statement of the case was issued in 
June 2006, the veteran submitted additional evidence in 2005, 
2006, and 2007, and he waived the right to have the evidence 
initially reviewed by the RO.

In a statement, dated in December 2006, the veteran raised 
the issue of chronic pain syndrome secondary to service-
connected post-traumatic stress disorder, which is referred 
to the RO for appropriate action. 

As a result of the grant of service connection for erectile 
pain as a manifestation of the service-connected scar, the 
claim for increase for the service-connected scar is REMANDED 
to the RO via the Appeals Management Center (AMC). 


FINDINGS OF FACT

1. Erectile pain is a manifestation of the service-connected 
scar. 

2. Neither hematuria nor hematospermia was affirmatively 
shown to have had onset during service; and neither hematuria 
nor hematospermia, first diagnosed after service, is 
unrelated to the in-service injury.  


CONCLUSIONS OF LAW

1. Erectile pain as a manifestation of the service-connected 
scar was incurred in service. 38 U.S.C.A. §§ 1110, 1131, 
5107(b); 38 C. F. R. § 3.303 (2006). 

2. Neither hematuria nor hematospermia was incurred in 
service as residuals of an in-service injury.  38 U.S.C.A. 
§§ 1110, 1131, 5107(b); 38 C. F. R. § 3.303 (2006). 


        The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.



Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide. Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

The VCAA notice requirements apply to all five elements of a 
service connection claim. The five elements are: 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability. 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

On the claims of service connection, the RO provided pre- and 
post- adjudication VCAA notice by letters, dated in September 
2002, March 2004, and December 2005.  The veteran was 
notified of the evidence needed to substantiate the claims, 
namely, evidence of an injury or disease in service or event 
in service, causing injury or disease; and evidence of a 
relationship between the current disability and the injury, 
disease, or event in service.  The veteran was also notified 
that VA would obtain service records, VA records, and records 
of other Federal agencies and that he could submit private 
medical records or authorize VA to obtain private medical 
records on his behalf.  He was asked to submit any evidence 
that would include that in his possession.  The notice 
included the general effective date provision for the claims, 
that is, the date of receipt of the claims.

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (38 C.F.R. § 3.159 notice); and of 
Dingess v. Nicholson, 19 Vet. App. 473 (2006) (notice of the 
elements of the claim, except for the degree of disability 
assignable).  

To the extent that the degree of disability assignable was 
not initially provided on the claim of service connection for 
sexual dysfunction manifested by erectile pain,  as the claim 
is granted the veteran has not been prejudiced by the defect 
in the content of the VCAA notice pertaining to the rating of 
disability, which has not been assigned.  To the extent that 
service connection for hematuria and hematospermia are 
denied, no disability rating will be assigned, so there can 
be no possibility of any prejudice to the veteran with 
respect to any defect in the VCAA notice required under 
Dingess, 19 Vet. App. 473.  

To the extent that the VCAA notice came after the 
adjudication, the timing of the notice did not comply with 
the requirement that the notice must precede the 
adjudication.  However the procedural defect was cured 
without prejudice to the veteran because he had a meaningful 
opportunity to participate effectively in the processing of 
the claims as he had the opportunity to submit additional 
argument and evidence and to address the issues at a hearing.  
The claims were then readjudicated following the content-
complying notice as evidenced by the supplemental statement 
of the case, dated in June 2006.  Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006).

For these reasons, the Board finds that the notice provisions 
of the VCAA have been met. 
Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claims.  The RO has obtained service 
records, VA records, private medical records, reports of VA 
examinations, and a medical opinion.  As the veteran has not 
identified any additional evidence pertinent to the claims, 
and as there are no additional records to obtain, the Board 
concludes that no further assistance to the veteran in 
developing the facts pertinent to the claims is required to 
comply with the duty to assist.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The service medical records disclose that on May 1, 1976, the 
veteran was injured in a recreational boating accident, when 
his boat was swamped and he got caught on the oarlock, 
suffering a laceration on the left buttock, which required 
suturing.  There was no rectal or groin involvement.  On May 
2, there was some discoloration to the posterior aspect of 
the scrotum and care was taken to observe for swelling.  On 
May 3 and 4, the veteran was hospitalized and released to 
duty, and the diagnosis was laceration of the left buttock.  
On May 6, the last pertinent entry in the service medical 
records, the sutures were removed.  On separation examination 
in October 1976, there was no complaint or history of a 
genitourinary abnormality and genitourinary system was 
evaluated as normal. 

After service, the veteran submitted the current claims of 
service connection in September 2002. 

In statements and in testimony the veteran asserts that as 
the result of the injury he suffered physical trauma to the 
buttocks and the rectal, anal, and perineal areas and that 
since the 1970s he has not enjoyed sexual relations because 
of pain and hematospermia associated with the injury. 

Records of the Great Falls Clinic disclose that in May 2002 
the veteran complained of gross hematuria of one day's 
duration.  History included hematuria.  Urinalysis was 
negative.  In June 2002, the veteran had another episode of 
hematuria after sexual relations.  An intravenous pyleogram 
and cystoscopy were negative.  The assessment was hematuria.  
In September 2002, the veteran complained of hemtospermia of 
several months' duration.  History recorded by the physician 
included a fracture of the perineum from a boat accident.  
After CT scan, the impression was benign hematospermia 
without evidence of seminal vesicle pathology.  
In February 2003, the veteran was still having problems with 
hematospermia.  In January 2004, the veteran complained of 
pain in the perineal area, radiating into the left side of 
the scrotum with a history of a penetrating injury to the 
perineum.  In June 2004, the veteran complained of episodes 
of hematuria and hematospermia.  In July 2004, the veteran 
was still having problems with perineal pain.  In September 
2004, it was reported that the left buttock scar went down 
around the perineum and involved the scrotal area.  In 
January 2005, the veteran had an episode of hematuria.  In 
July 2005, the impression was perineal pain post-trauma.  

VA records, dated in October 2002, disclose that the veteran 
sought a second opinion for his complaint of hematospermia.  
It was noted that the condition was asymptomatic.  In March 
2003, the veteran complained of genital pain. 

On VA examination in March 2003, the examiner reported the 
veteran's in-service history in detail.  After service, 
history included a vasectomy, a right spermatocele in January 
1998, hematuria in May 2002, and hematospermia in September 
2002.   According to the veteran, he had hematospermia since 
April 2002 and occasional testicular pain with erectile 
function or intercourse, but no erectile dysfunction.    The 
examiner was unable to locate a scar in the perineal area.  
The veteran directed the examiner to the scar, which was in 
the gluteal fold, which did not involve the scrotum or the 
anal or rectal area.  Urinalysis was normal.  After a review 
of the record, the examiner reported that the veteran's 
hematospermia could have many causes to include scarring from 
the vasectomy, an enlarged prostate, or infection, but it was 
unlikely that it was related to the scar and it was unlikely 
that the sexual dysfunction was related to the scar.  

In a statement in July 2003, L.K.S, MD, reported that the 
veteran had been dealing with multiple issues relating to the 
in-service injury in May 1976, which the veteran had 
described as a 3-inch deep laceration into his left leg and 
perineal area.  The physician recounted that the veteran 
experienced erectile pain 2 years after service and 
continuing pain with intercourse, resulting in a lack of 
libido for twenty years.  The physician stated that she first 
saw the veteran a couple of years previously for gross 
hematuria and hematospermia.  The physician expressed the 
opinion that the 


veteran's symptoms of sexual dysfunction, hematuria, and 
hematospermia were directly related to his injury in May 
1976.  The physician gave a similar statement in August 2005. 

In a report, dated in September 2004, T.J.K., MD, referred to 
the veteran's history of the boat incident and perineal pain 
with erectile function and ejaculation, which the physician 
associated with the in-service injury.  In October 2004, the 
veteran was given a nerve block for the pain.  The physician 
described a scar that extended from the medial aspect of the 
thigh over into the perineum and down onto the scrotum.  

On VA examination in February 2005, after a review of the 
record, including a summary of the service medical records 
and the post-service medical records, which have been 
described above, the examiner described a scar on the medial 
left buttock that measured 4 to 5 centimeters, which was 
associated with the in-service injury. The examiner expressed 
the opinion that the erectile problem, hematuria, and 
hematospermia were unrelated to the in-service injury.  

Colored photographs of the affected area taken in February 
2005 are in the file.

In a statement in June 2005, L.K.S, MD, stated that the 
veteran had difficulty with sexual functioning due to 
erectile pain, as well as, difficulty with hematuria and 
hematospermia, since service.  The physician stated that 
urologists have not found a positive source of the bleeding, 
but the scar as described by T.J.K., MD, correlates with 
chronic perineal pain as well as the probable causative agent 
of his hematospermia from the service-connected accident in 
May 1976. 

In June 2005, the veteran testified that the sexual 
dysfunction and hematospermia were residuals of the in-
service injury. 

In January 2006, the veteran was awarded disability benefits 
by the Social Security Administration. 

On VA examination in May 2006, after a review of the record, 
including a summary of the service medical records and the 
post-service medical records, which have been described 
above, the examiner reported that in the midline perineal 
area, there was the scrotal raphae that appeared to 
incorporate a scar which extended from the anus to the base 
of the scrotum.  The only distinction noted was that the scar 
area was somewhat darker than the surrounding tissue and 
basically the same color as the raphae.  On the question of 
hematospermia, the examiner expressed the opinion that due to 
the 20 year lapse since the incident, it was less likely than 
not that the hematospermia was the result of the in-service 
injury.  The examiner also expressed the opinion that was 
more likely than not that the perineal pain was related to 
the trauma in service. 

In a statement in June 2006, L.K.S, MD, stated that with 
regard to the veteran's hematuria and hematospermia the 
causes had not been identified after evaluations by 
urologists and that there had been no changes in his 
condition.  After review of the VA examination May 2006, the 
physician states it seemed that the VA examiner had agreed 
that the veteran's injuries were most likely as not caused by 
his service-connected injury. 

Service connection has been granted for a left buttock scar 
with perineal pain.

Principles of Service Connection 

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.  

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service.  This may be 
accomplished by affirmatively showing inception during 
service.  38 C.F.R. § 3.303(a). 

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned. When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Analysis 

The service medical records disclose that in May 1976 the 
veteran was injured in a recreational boating accident, 
suffering a laceration on the left buttock, which required 
suturing.  Some discoloration to the posterior aspect of the 
scrotum was noted, but there was no rectal or groin 
involvement.  According to the service medical records, the 
veteran was treated over a six day period including one day 
of hospitalization.  On discharge from the hospital, the 
diagnosis was laceration of the left buttock.  On separation 
examination in October 1976, there was no complaint or 
history of a genitourinary abnormality and genitourinary 
system was evaluated as normal.  

Based on the service medical records, neither sexual 
dysfunction manifested by erectile pain, hematuria, nor 
hematospermia was affirmatively shown to be present service 
to warrant service connection under 38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303(a). 

As the veteran did suffer an injury during service and as the 
evidence during service was insufficient to identify sexual 
dysfunction manifested by erectile pain, hematuria, or 
hematospermia as residuals of the injury, then continuity of 
symptomatology after service is required to support the 
claims.  



After service, sexual dysfunction manifested by erectile 
pain, gross hematuria and hemtospermia were first documented 
after 2002, more than twenty-five years after service.  
Evidence of a prolonged period without medical complaint is 
persuasive evidence against a finding on continuity of 
symptomatology.  See Maxson v. West, 12 Vet. App. 453 (1999), 
aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a 
prolonged period without medical complaint can be considered 
by the trier of fact). 

For this reason, the claims of service connection of sexual 
dysfunction manifested by erectile pain, hematuria, and 
hematospermia as residuals of the in-service injury fail 
under the theory of continuity of symptomatology.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(b). 

On the question of whether service connection may be granted, 
when the disability was diagnosed after service, under 
38 C.F.R. § 3.303(d), on the claim of service connection for 
sexual dysfunction manifested by pain, the record shows that 
on VA examination in March 2003, the veteran complained of 
erectile pain.  

The evidence in favor of a nexus between the erectile pain 
and the service-connected scar consists of statements, dated 
in July 2003 and August 2005, of L.K.S, MD, who expressed the 
opinion that the veteran's erectile pain was directly related 
to his in-service injury.  And in a report, dated in 
September 2004, T.J.K., MD, associated perineal pain with 
erectile pain.  Also, in an opinion, dated in May 2006, the 
VA examiner linked the perineal pain to the service-connected 
scar. 

The evidence against the claim of a nexus between the 
erectile pain and the service-connected scar consists of the 
opinions of two VA examiners, who in separate opinions, dated 
in March 2003 and February 2005, stated that it was unlikely 
that the erectile pain was related to the service-connected 
scar. 



As the perineal pain is already associated with the service-
connected scar and as there is an approximate balance of the 
evidence for and against the claim of a nexus between 
erectile pain and the service-connected scar, resolving 
reasonable doubt in favor of the veteran, service connection 
for erectile pain as a manifestation of the service-connected 
scar is established. 

On the claims of service connection for hematuria and 
hematospermia, the record shows that hematuria and 
hematospermia were first documented in 2002. 

The evidence in favor of a nexus between either hematuria or 
hematospermia and the service-connected scar consists of 
statements, dated in July 2003 and August 2005, of L.K.S, MD, 
who expressed the opinion hematuria and hematospermia were 
directly related to his in-service injury.  In a statement in 
June 2005, L.K.S, MD, expressed the opinion that the scar was 
the probable causative agent of hematospermia. 

The evidence against the claim of a nexus between either 
hematuria or hematospermia and the service-connected scar 
consists of the opinions of VA examiners, who in separate 
opinions, stated that it was unlikely that hematospermia was 
related to the service-connected scar (VA examination, dated 
in March 2003), that hematuria and hematospermia were 
unrelated to the in-service injury (VA examination, dated in 
February 2005), and that it was less likely than not 
hematospermia was the result of the in-service injury (VA 
examination, dated in May 2006).  Also in a report, dated in 
June 2006, L.K.S, MD, stated that the causes of hematuria and 
hematospermia have not been identified after evaluations by 
urologists. 

The weight to be attached to medical opinions are within the 
province of the Board as trier of fact and greater weight may 
be placed on one examiner's opinion over another depending on 
factors such as reasoning employed by the examiners and 
whether or not, and the extent to which they reviewed prior 
clinical records and other evidence.  Gabrielson v. Brown, 7 
Vet. App. 36, 40 (1994).  The probative 


value of a medical opinion is generally based on the scope of 
the examination or review, as well as the relative merits of 
the analytical findings.  See Sklar v. Brown, 5 Vet. App. 140 
(1993).  

On balancing all the evidence, including that pertinent to 
service, under 38 C.F.R. § 3.303(d), the Board finds that the 
preponderance of the evidence is against the claims of 
service connection for hematuria and hematospermia because 
(1) the injury described in service did not involve the 
genitourinary system, except some discoloration of the 
scrotum, by complaint, history, or diagnosis, (2) hematuria 
and hematospermia were first documented twenty-five years 
after service, (3) the causes of hematuria and hematospermia 
have not been identified after evaluations by urologists, as 
reported in June 2006 by L.K.S, MD, (4), after a thorough 
review of the record, including a detailed account of the 
service medical records and the post-service record, 
different VA examiners expressed the opinion that hematuria 
and hematospermia were unrelated to the in-service injury, 
(5) even though L.K.S, MD, expressed the opinion hematuria 
and hematospermia were directly related to the veteran's in-
service injury, the physician subsequently acknowledged that 
the causes of hematuria and hematospermia have not been 
identified after evaluations by urologists, which by 
reasonable inference also excludes the in-service injury, and 
(6) the probative value of the favorable medical opinion is 
diminished because the physician did not have access to the 
claims file, and more importantly to the service medical 
records.  

As for the lay statements and the veteran's statements and 
testimony, where, as here, the determinative issues involve 
questions of medical diagnoses or of medical causation, 
competent medical evidence is required to substantiate the 
claims.  The lay persons and the veteran are not competent to 
offer an opinion on a medical diagnosis or on medical 
causation, and consequently the statements and testimony do 
not constitute favorable medical evidence to substantiate the 
claims of service connection for hematuria and hematospermia. 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

For the reasons articulated, the preponderance of the 
evidence is against the claims of service connection for 
hematuria and hematospermia as residuals of the in-service 
injury and the benefit-of-the-doubt standard of proof does 
not apply. 


ORDER

Service connection for erectile pain as a manifestation of 
the service-connected scar is granted.

Service connection for hematuria and hematospermia as 
residuals of an in-service injury are denied.  

REMAND 

With the grant of service connection for erectile pain as a 
manifestation of the service-connected scar, the claim for 
increase for the service-connected scar is REMANDED for the 
following action: 

1. Ensure VCAA compliance with 
Dingess v. Nicholson, 19 Vet. App. 473 
(2006). 

2. Readjudicate the claim for increase for 
the service-connected scar to include 
erectile pain under Diagnostic Code 7805 
and whether or not another VA examination 
is necessary to decide the claim.  If the 
benefit sought remains denied, furnish the 
veteran a supplemental statement of the 
case and return the case to the Board. 

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).





This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
GEORGE E. GUIDO JR
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


